                       UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF NORTH CAROLINA
                           STATESVILLE DIVISION
                              5:19-cv-00170-RJC

REBECCA C. QUALLS,                            )
                                              )
             Plaintiff,                       )
                                              )
               v.                             )
                                              )               ORDER
ANDREW M. SAUL, Commissioner of               )
Social Security,                              )
                                              )
             Defendant.                       )
                                              )

       THIS MATTER comes before the Court on Plaintiff’s Motion for Summary

Judgment, (Doc. No. 11), and Defendant’s Motion for Summary Judgment, (Doc. No.

14).

I.     BACKGROUND

       A.    Procedural Background

       Rebecca Qualls (“Plaintiff”) seeks judicial review of Andrew M. Saul’s

(“Defendant” or “Commissioner”) denial of her social security claims. Plaintiff filed

an application for Disability Insurance Benefits under Title II and Supplemental

Security Income Benefits under Title XVI of the Social Security Act (“SSA”) on June

3, 2016. (Doc. Nos. 10-1: Administrative Record (“Tr.”) at 210, 214). Her application

was denied first on July 28, 2016, (Tr. 119, 125), and upon reconsideration on August

31, 2016. (Tr. 136, 41, 146, 150). Plaintiff timely filed a request for a hearing on

September 14, 2016 (Tr. 154), and an administrative hearing was held by an

Administrative Law Judge (“ALJ”) on July 16, 2016, (Tr. 176).        Following that



        Case 5:19-cv-00170-RJC Document 16 Filed 07/29/21 Page 1 of 10
hearing, the ALJ found that Plaintiff was not disabled under the SSA. (Tr. 9).

Plaintiff requested a review of the ALJ’s decision, which was denied on October 30,

2019. (Tr. 1.)

      B.      Factual Background

      The question before the ALJ was whether Plaintiff was disabled under sections

216(i), 223(d), and 1614(a)(3)(A) of the SSA. (Tr. 12). To establish entitlement to

benefits, Plaintiff has the burden of proving that she was disabled within the meaning

of the SSA.1 Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987). Plaintiff alleges that

her disability began on February 25, 2016 due to physical impairments. (Tr. 12).

      In his decision, the ALJ found that Plaintiff did not suffer from a disability as

defined in the SSA. (Tr. 23). In reaching his conclusion, the ALJ used the five-step

sequential evaluation process established by the Social Security Administration for

determining if a person is disabled. The Fourth Circuit has described the five steps

as follows:

      [The ALJ] asks whether the claimant: (1) worked during the purported
      period of disability; (2) has an impairment that is appropriately severe
      and meets the duration requirement; (3) has an impairment that meets
      or equals the requirements of a listed impairment and meets the
      duration requirement; (4) can return to her past relevant work; and (5)
      if not, can perform any other work in the national economy.

Radford v. Colvin, 734 F.3d 288, 290–91 (4th Cir. 2013) (paraphrasing 20 C.F.R.




1Under the SSA, “disability” is defined as an “inability to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or which has lasted or can be
expected to last for a continuous period of not less than 12 months.” Pass v. Chater,
65 F.3d 1200, 1203 (4th Cir. 1995) (quoting 42 U.S.C. § 423(d)(1)(A)).
                                          2

        Case 5:19-cv-00170-RJC Document 16 Filed 07/29/21 Page 2 of 10
§§ 404.1520(a)(4), 416.920(a)(4)). The claimant has the burden of production and

proof in the first four steps. Pearson v. Colvin, 810 F.3d 204, 207 (4th Cir. 2015).

However, at the fifth step, the Commissioner must prove that the claimant is able to

perform other work in the national economy despite his limitations. See id.; see also

20 C.F.R. § 416.960(c)(2) (explaining that the Commissioner has the burden to prove

at the fifth step “that other work exists in significant numbers in the national

economy that [the claimant] can do”).

       In this case, the ALJ determined at the fifth step that Plaintiff was not

disabled. (Tr. 23.) In reaching his decision, the ALJ first concluded at steps one

through three that Plaintiff was not employed, that she suffered from severe physical

impairments,2 and that her impairments did not meet or equal any of the

impairments listed in the Administration’s regulations. (Tr. 15). Therefore, the ALJ

examined the evidence of Plaintiff’s impairments and made a finding as to Plaintiff’s

Residual Functional Capacity (“RFC”). In pertinent part, the ALJ found that Plaintiff

       has the [RFC] to perform sedentary work . . . except the claimant can
       stand and walk for 2 hours in an 8-hour day, and she can stand and walk
       for 30 minutes at a time followed by 10 minutes seated; she can lift and
       carry 10 pounds occasionally, and less than 10 pounds frequently; the
       claimant must avoid concentrated exposure to hazards, and she must
       avoid even moderate exposure to fumes and heat; the claimant retains
       the capacity to perform simple, routine, repetitive tasks at a non-
       production rate; she can adapt to frequent workplace changes; the
       claimant may perform frequent acts of judgement and decision-making;
       and she would be off task for 10 percent of the workday.

(Tr. 17).



2The ALJ determined that Plaintiff suffered from the following severe impairments:
coronary artery disease; obesity; and depression. (Tr. 15).
                                          3

        Case 5:19-cv-00170-RJC Document 16 Filed 07/29/21 Page 3 of 10
      Having established Plaintiff’s RFC, the ALJ concluded that Plaintiff could not

perform the work in which she had previously been employed. (Tr. 21). The ALJ thus

proceeded to the fifth and final step of the process: determining whether, given the

limitations embodied in Plaintiff’s RFC, Plaintiff could perform any work that existed

in significant numbers in the national economy.            (Tr. 22).    To make that

determination, the ALJ relied on the testimony of a Vocational Expert (“VE”). The

VE testified that Plaintiff could perform three jobs that existed in significant

numbers in the national economy: “addresser,” “document preparer,” and

“surveillance system monitor.” (Tr. 23). According to the VE, all of these jobs involve

“sedentary work and are unskilled.” The ALJ accepted the VE’s testimony and

concluded that Plaintiff’s impairments did not prevent her from working;

consequently, Plaintiff’s applications for benefits were denied. (Tr. 23).

II.   STANDARD OF REVIEW

      The Court must decide whether substantial evidence supports the final

decision of the Commissioner and whether the Commissioner fulfilled his lawful duty

in his determination that Plaintiff was not disabled under the SSA. See 42 U.S.C.

§§ 405(g), 1382(c).

      The SSA, 42 U.S.C. § 405(g) and § 1383(c)(3), limits this Court’s review of a

final decision of the Commissioner to (1) whether substantial evidence supports the

Commissioner’s decision, Richardson v. Perales, 402 U.S. 389, 390, 401 (1971); and

(2) whether the Commissioner applied the correct legal standards, Hays v. Sullivan,

907 F.2d 1453, 1456 (4th Cir. 1990). The district court does not review a final decision



                                           4

        Case 5:19-cv-00170-RJC Document 16 Filed 07/29/21 Page 4 of 10
of the Commissioner de novo. Smith v. Schweiker, 795 F.2d 343, 345 (4th Cir. 1986);

King v. Califano, 599 F.2d 597, 599 (4th Cir. 1979); Blalock v. Richardson, 483 F.2d

773, 775 (4th Cir. 1972). As the SSA provides, “[t]he findings of the [Commissioner]

as to any fact, if supported by substantial evidence, shall be conclusive.” 42 U.S.C.

§ 405(g). In Smith v. Heckler, the Fourth Circuit noted that “substantial evidence”

has been defined as being “more than a scintilla and [do]ing more than creat[ing] a

suspicion of the existence of a fact to be established. It means such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion.” 782 F.2d

1176, 1179 (4th Cir. 1986) (quoting Perales, 402 U.S. at 401); see also Seacrist v.

Weinberger, 538 F.2d 1054, 1056–57 (4th Cir. 1976) (“We note that it is the

responsibility of the [Commissioner] and not the courts to reconcile inconsistencies in

the medical evidence . . . .”).

       The Fourth Circuit has long emphasized that it is not for a reviewing court to

weigh the evidence again or substitute its judgment for that of the Commissioner,

assuming the Commissioner’s final decision is supported by substantial evidence. See

Hays, 907 F.2d at 1456; see also Smith, 795 F.2d at 345; Blalock, 483 F.2d at 775.

Indeed, this is true even if the reviewing court disagrees with the outcome—so long

as there is “substantial evidence” in the record to support the final decision below.

Lester v. Schweiker, 683 F.2d 838, 841 (4th Cir. 1982).

III.   DISCUSSION

       Plaintiff contends that the ALJ erred by 1) failing to evaluate Plaintiff’s

headaches at Step 2 of the SEP and to account for limitations of that impairment into



                                          5

        Case 5:19-cv-00170-RJC Document 16 Filed 07/29/21 Page 5 of 10
the RFC, and by 2) failing to conduct a proper function-by-function analysis of the

impairments and provide a logical bridge between the record evidence and his RFC

conclusions. (Doc. No. 12 at 9). Plaintiff asserts that the error at Step Two and error

in the RFC formation constitute harmful error because they prevent the RFC from

being supported by substantial evidence. (Id.).

         Regarding Plaintiff’s first assignment of error, an ALJ’s failure to list a

particular impairment as severe does not require automatic remand, “so long as the

sequential evaluation and the functional effects of any absent impairment are

appropriately examined and considered during subsequent steps.” Torres v. Colvin,

No. 1:14:-cv-RLV, 2016 WL 54933, at *5 (W.D.N.C. Jan 5, 2016) (citations omitted).

Plaintiff does not win on the first proposed assignment of error, and therefore this

Court considers Plaintiff’s second contention.

         As to the second proposed assignment of error, the question is whether the

ALJ’s functional analysis and cursory discussion of the headache symptoms fails

Mascio’s requirement that the ALJ “assess a claimant’s capacity to perform relevant

functions, despite contradictory evidence in the record,” and whether such lack of

discussion in the analysis “frustrates meaningful review.” Mascio v. Colvin, 780 F.3d

632, 636 (4th Cir. 2015).      The allegation of error also asks whether the ALJ

sufficiently “provide[d] and explicit explanation linking medical evidence listed in the

decision to his ultimate findings. Monroe v. Colvin, 826 F.3d 176, 189-90 (4th Cir.

2016).

         Mascio does not stand for the proposition, however, that remand is



                                           6

          Case 5:19-cv-00170-RJC Document 16 Filed 07/29/21 Page 6 of 10
automatically warranted when an ALJ finds a moderate limitation in CPP but fails

to provide a detailed analysis. Holbrook v. Berryhill, 2018 WL 325244, at *4, No. 3:16-

cv-00713 (W.D.N.C. Jan. 8, 2018). Remand for lack of discussion is appropriate only

if the ALJ’s opinion is “‘sorely lacking’ in a manner that ‘frustrates meaningful

review.’” Hubbard v. Berryhill, No. 3:17-CV-677, 2018 WL 3744017, at *6 (W.D.N.C.

Aug. 7, 2018) (quoting Ponder v. Berryhill, 2017 WL 1246350, at *4 (W.D.N.C. Mar.

31, 2017)).

      Here, the ALJ’s discussion of the possible impairment due to migraines is

limited to two brief sections of the Step Four analysis. The ALJ in part one of the

symptom consideration notes claimant’s assertions that “headaches sometimes last

all day, and she has to go to a dark room with no noise. The migraines have worsened

since February 2016 due to medication side-effects. The claimant’s headaches are

triggered by bright lights, heat and stress.” (Tr. 19). In the second part of the Step

Four process, the ALJ gave “little weight to [Dr. Drummond’s] finding that migraines,

joint dysfunction and hernias are severe impairments because the record does not

show firm physical etiologies for these disorders.” (Tr. 21). The ALJ also noted that

little weight was afforded to Dr. Drummond’s opinion “to the extent it is otherwise

inconsistent with this decision because [he] did not examine the claimant, and he did

not have access to the complete record.” (Tr. 21).

      Plaintiff contends that the ALJ should have identified rationale for how he

resolved evidence that conflicted with his RFC findings, specifically the statements

of Dr. Burgess that the migraine headaches are “much worse since the addition of



                                           7

        Case 5:19-cv-00170-RJC Document 16 Filed 07/29/21 Page 7 of 10
nitrates to her medical regimen and this would be expected to continue to cause a

problem. (Tr. 509). The ALJ stated that he assigned Dr. Burgess’ medical opinion

“great weight,” (Tr. 20), but did not include specific rationale for why he diverted from

Dr. Burgess, Dr. Gregory, and Dr. Cyr-McMillion’s statements that the migraines

were a severe impairment. (Doc. No. 12 at 8); (Tr. 71, 82, 96, 108).

       The Defendant asks this Court to deem the ALJ discussion sufficient because

the opinion of the Dr. Burgess does not rise to the level of medical opinion, as it was

likely based on the claimant’s subjective allegations. (Doc. No. 15 at 8). But the ALJ

report itself recognizes that “whenever statements about the intensity, persistence,

or functionally limiting effects of pain or other symptoms are not substantiated by

objective medical evidence, the undersigned must consider other evidence in the

record to determine if the claimant’s symptoms limit the ability to do work-related

activities.” (Tr. 17).

       Defendant also delves into the record to cite robust evidence that supports the

reasonableness of the ALJ’s evaluation of the Plaintiff’s headache contentions. (Doc.

No. 15 at 10-11). However, this evidence was not cited by the ALJ. Instead, the ALJ’s

evaluation of the medical evidence and limitations concerning the headache/migraine

impairment falls into an “all too common” trap of not showing one’s work. Patterson

v. Commissioner, 846 F.3d 656, 663 (4th Cir. 2017). Such a failure is rarely harmless

error if it “substantially hinders[] judicial review.” Id. at 662. To that end, Brown v.

Commissioner, 873 F.3d 251 (4th Cir. 2017) provides a useful comparison. There the

Court held that the ALJ analysis of medical opinions and the “intensity, persistence



                                           8

         Case 5:19-cv-00170-RJC Document 16 Filed 07/29/21 Page 8 of 10
and limiting effects” of Plaintiff’s symptoms failed, even though the dissent noted that

the ALJ went into “some detail pointing out discrepancies in his statements and

other…objective medical evidence.” Id. at 272. In the present case, the ALJ

summarily discounted the weight of medical opinion on the migraine impairment

without citing to the medical evidence elsewhere in the record that he deemed to be

in conflict with the Plaintiff’s subjective testimony and the consulting physician’s

limited review. (Tr. 21). Since the Court would commit reversible error by “mining

facts from the . . . record,” in the absence of meaningful factual development by the

ALJ, the ALJ’s limited evaluation of the level of impairment and limitations from the

alleged migraine condition was harmful error. Brown v. Colvin, 639 Fed. Appx. 921,

922 (4th Cir. 2016).

      Defendant contends that such error may still be harmless, as the RFC

limitations placed on the Plaintiff were greater than the RFC guidance provided by

the medical experts that deemed the migraine condition to be a severe impairment.

(Doc. No. 15 at 12-13); (Tr. 71, 75, 82-82, 86, 96, 100, 108, 112). However, without

mining the record on its own, this Court does not have the grounds to say that

“substantial evidence” in the record supports the ALJ decision regarding the severity

of the possible migraine impairment and its corresponding impact on the RFC

limitations. Yet the district court cannot mine the record to later construct a logical

bridge for the ALJ. Marshall v. Colvin, No. 314CV00608FDWDSC, 2016 WL 1089698,

at *2 (W.D.N.C. Mar. 21, 2016) (citing Brown v. Colvin, No. 14-2106, 2016 WL 502918,

at *2 (4th Cir. Feb. 9, 2016)) (“While Defendant asserts several reasons to support



                                           9

        Case 5:19-cv-00170-RJC Document 16 Filed 07/29/21 Page 9 of 10
the ALJ's decision, it is not within the province of this Court to mine the record to

uphold a decision absent any explanation from the ALJ.”).

      Similar to the circumstances in Brown v. Colvin, while the medical record may

provide more detail than was discussed in the ALJ reasoning, this Court “should not

review the medical record de novo to discover facts to support or refute the ALJ’s

finding” at Steps Two and Four. 639 Fed. Appx. at 923. This case will be remanded.

IV.   CONCLUSION

      IT IS THEREFORE ORDERED that:

      1.     Plaintiff’s Motion for Summary Judgment, (Doc. No. 11), is GRANTED,

             the Commissioner’s decision is REMANDED for further proceedings;

      2.     Defendant’s Motion for Summary Judgment, (Doc. No. 14), is DENIED;

             and

      3.     The parties’ motion for extension of time, (Doc. Nos. 13), is DENIED as

             moot.


                                   Signed: July 29, 2021




                                           10

       Case 5:19-cv-00170-RJC Document 16 Filed 07/29/21 Page 10 of 10
